McLennan, j.
I find as conclusions of law: 1. That the execution issued upon the judgment recovered by William H. Carver against Isabell Taylor to William H. Carver as constable, and the levy and sale made by him thereunder, were null _and void, and of no effect, and the defendant Alden Bowker acquired no right, title, or interest in the said chattels hereinafter described.
2. That the plaintiff acquired good and valid title in and to the said chattels under the said chattel mortgage and the sale had thereunder, and was entitled to the possession thereof at the time of the demand and refusal hereinbefore mentioned.
3. That the plaintiff is entitled to recover from the defendant the possession of the chattels described as follows: * * * The value of which is hereby fixed at $50, with 6 cents damages, and the costs of this action.